DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 21, 23-29, 31-34, 36, 41-42, 45 are pending. 


Claim Rejections - 35 USC § 103

Claims 21, 23-29, 31-33, 36, 42, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Werink et al. (US 2021/0139656).
	Regarding claim 21: Werink is directed to a concentrate for use in making polyester preforms and containers ([0001] Werink) (equivalent to a container wall) comprising:
a polyester, 
0.5- 5 weight percent polymethylpentene based on the weight of the container wall ([0032] Werink).
0.5- 8 weight percent titanium dioxide (equivalent to a light scattering pigment)
 based on the weight of the container wall ([0032] Werink). 
	The concentrate comprises 20-90 wt% polymethylpentene and 10-80 wt% titanium dioxide (see claim 1 Werink). It follows the ratio of PMP to light scattering pigment of titanium dioxide includes ratio of 5:1 to 1:5, i.e. a ratio of 1:1 is squarely within the ranges taught by Werink and claim 21 of the present invention. 
While a specific container wall simultaneously comprising an amount of light scattering pigment and PMP within the scope of claim 21 is not mentioned, it would have been obvious to have selected such a container wall since the aforementioned ranges and pigments are taught as suitable which clearly result in a container wall within the scope of claim 21. Therefore, it would have been obvious to one skilled in the art to have selected an amount of PMP and light scattering pigment within the scope of claim 21. 
	Werink doesn't specifically recite the wall has a gonioappearance of less than 10 units, measured with a multi-angle spectrophotometer as CIELAB DECMC with a 45° incident light source between 15° near specular reflection and 110° far specular reflection. However, the container wall produced in Vernon is substantially identical to the container wall produced in the instant invention. Specifically, Werink is directed to a composition comprising PET, titanium dioxide, and polymethylpentene in the same amounts of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Werink suggests a container wall having a light barrier value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
The light scattering pigment interacts with incident light by primarily diffracting light. Specifically, titanium oxide and carbon black are disclosed, which are defined as pigments that interact with incident light by primarily diffracting light.
Regarding claims 23-24: The polyester is preferably PET. 
Regarding claims 25-26: Titanium dioxide is disclosed. 
Regarding claim 27: Werink doesn't specifically recite the wall has a light barrier for light wavelengths ranging from about 400 nm to about 700 nm of greater than 90%. However, the container wall produced in Werink is substantially identical to the container wall produced in the instant invention. Specifically, Werink is directed opaque plastics having improved light barrier properties (see [0005] [0007] [0010] Werink) comprising a polyester, the polymethylpentene, and the same colorants as that of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Werink suggests a container wall having a light barrier value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 28: Werink doesn't specifically recite the L* value. However, Werink teaches the colorant titanium dioxide which is a well-known whitening agent ([0008] Werink). Given that L* is a measurement of colors white L* = 100 and black L* = 0, it is evident the amount of titanium dioxide resulting in a particular L* value, such as that of claim 28, is a result effective variable. (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of titanium dioxide colorant resulting in a wall having an L* value within the scope of the claims.
Regarding claim 29: Monolayer walls are disclosed ([0025] Werink). 
Regarding claim 31: The wall can comprise any other colorants ([0042] Werink). 
Regarding claim 32: Many dyes are disclosed at [0042] Werink.
Regarding claim 33: The wall comprises PET, the light scattering pigment is titanium dioxide.
Werink doesn't specifically recite the L* value. However, Werink teaches the colorant titanium dioxide which is a well-known whitening agent ([0008] Werink). Given that L* is a measurement of colors white L* = 100 and black L* = 0, it is evident the amount of titanium dioxide resulting in a particular L* value, such as that of claim 28, is a result effective variable. (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of titanium dioxide colorant resulting in a wall having an L* value within the scope of the claims.
Werink doesn't specifically recite the wall has a light barrier for light wavelengths ranging from about 400 nm to about 700 nm of greater than 90%. However, the container wall produced in Werink is substantially identical to the container wall produced in the instant invention. Specifically, Werink is directed opaque plastics having improved light barrier properties (see [0005] [0007] [0010] Werink) comprising a polyester, the polymethylpentene, and the same colorants as that of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Werink suggests a container wall having a light barrier value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 36: A container comprising a bottom connected to a side wall wherein the side wall is a container wall wherein the bottom and side wall define an interior space is disclosed. Specifically, a bottle is disclosed throughout. 
Regarding claim 42: Suitable light scattering pigments include TiO2. 
Regarding claim 45: The concentrate comprises 20-90 wt% polymethylpentene and 10-80 wt% titanium dioxide (see claim 1 Werink). It follows the ratio of PMP to light scattering pigment of titanium dioxide includes ratio of 5:1 to 1:5, i.e. a ratio of 1:1 is squarely within the ranges taught by Werink and claim 21 of the present invention.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Werink as applied to claim 21 above, and further in view of Russell et al. (WO 2004/095319). 
	Regarding claim 41: Vernon doesn’t mention the light scattering pigments of claim 41.
	Russell is directed to a method of selecting pigments with bulk materials including polyesters (p. 8 ll. 23-30 Russell). Suitable blue pigments include the blue pigment of Vernon, namely Heliogen Blue K7090 and Ultramarine blue PB29 (Table 1 Russell). Also suitable are black oxide PB11 and chromium oxide green PG17 (Table 1 Russell). Russell lists many suitable pigments that also include the same pigments in Werink, e.g. Heliogen Blue K7090, a person of ordinary skill in the art would have found it obvious to substitute the aforementioned pigments and would have been motivated to do so because they are art recognized equivalents used for the same purpose of pigments used in polyester compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II).


Allowable Subject Matter

Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, Applicant has demonstrated unexpected results of the claimed properties and is commensurate in scope with the evidence provided. 


Response to Arguments

Applicant's arguments filed 11/8/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 5-6 Remarks) Figures 3-4 contain incontestable ambiguity and therefore Example 3 and Example 4 cannot be said to have the titanium dioxide content within the claimed range. 
 This argument is not found persuasive since there is not enough information provided to conclude that Figures 3-4 are not correct. Figures 3-4 specifically recite the TiO2 in final product when using PET as carrier. Further, Werink teaches the amount of concentrate is at most 9% in the preform, and the most preferred amount is 1-5wt% ([0064] Werink). 

Second Wieloch Declaration filed 11/8/2022

Applicant argues (p. 7-9 Remarks and Declaration) the second declaration describes the preparation of five containers Examples 1-5 which demonstrate the non-pearlescent gonioappearance is achieved with a variety of pigments and polyesters. 
This argument is not found persuasive since any polyester encompasses a much wider variety and large number of polymers. PET, PE, PEN, and PETG do not represent a sufficient number of polyesters to conclude any polyester known to mankind would result non-pearlescent gonioappearance. Likewise, TiO2, ZnS, ZnO is not sufficient to demonstrate any light scattering pigment would demonstrate the unexpected properties. However, claim 34 is considered commensurate in scope, and therefore has been found to be allowable.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764